Case 1:18-cv-00089-MPB-TWP Document 58 Filed 12/12/19 Page 1 of 1 PageID #: 598




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 DAMARCUS FIGGS, et al.                               )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )       No. 1:18-cv-00089-MPB-TWP
                                                      )
 GEO GROUP, INC.,                                     )
                                                      )
                              Defendant.              )

                                            JUDGMENT

        For the reasons stated in this Court’s Order issued simultaneously to this ruling, final

  judgment is hereby entered. The action is dismissed without prejudice.

        SO ORDERED this 12th day of December, 2019.




   La
    uraBr
        iggs
           ,Cl
             erk

  BY:
    Deput
        yCl
          erk,U.
               S.Di
                  st
                   ri
                    ctCour
                         t




Service will be made electronically on all ECF-registered counsel of record via email generated
by the court’s ECF system.




                                                  1
